Title: From George Washington to Edmund Pendleton, 12 April 1777
From: Washington, George
To: Pendleton, Edmund



Dear Sir
Morris Town April 12th 1777.

I am exceedingly sorry to hear of the accident you have lately met with, an acct of which I receivd from B. Genl Woodford, whom I am glad to find will again enter into the Service.
I have been favour’d with your Letter by Majr Taliaferro and shall always think myself happy in shewing proper attention to any Gentn of your recommending—Motives of prudence and policy however forbid me to be particular to any.
High as the Militia Accts will run I have had but few Men with me all Winter, and the present prospect I think is, that the Campaign will be opened by General Howe before we shall be in any condition to oppose him—No Men are yet come in from the Eastward, and but a small number from the Southward, whilst the few old Regiments that remain’d after the dissolution of the Army are in a manner reduced to a mere handful of Men.
The designs of the Enemy are not, as yet, clearly unfolded; but I believe that Philadelphia is the object in view—this however may, or may not be the case, as the North River must also be a capitol concern of theirs, whilst they keep an Army in Canada—Circumstances therefore will govern their Movements.
They are exceedingly busy in preparing to open the Campaign—they have constructed a floating bridge (to be supported by flat bottom’d Boats and these again to be transported on Carriages, by Land)

with design, it is imagined, to throw over the Delaware—and they are preparing Transports for the reception of Men, for the purpose it is thought, of getting round into that River, to co-operate therewith—these however are guesses in the field of Conjecture—a little time now will manifest their Intention’s.
Your friendly, and affectionate wishes for my health and success has a claim to my thankful acknowledgements—and, that the God of Armies may enable me to bring the present contest to a speedy and happy conclusion, thereby gratifying me in a retirement to the calm and sweet enjoyment of domestick happiness, is the fervent prayer, and most ardent wish of my Soul. My best respects attend Mrs Pendleton, and with every Sentiment of regard and Affection I am Dr Sir, Yr most Obedt Hume Servt

Go: Washington

